Case: 4:20-cv-00270-CDP Doc. #: 101 Filed: 11/19/20 Page: 1 of 2 PageID #: 303




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

NATALY MENDOZA, et al.,                   )
                                          )
            Plaintiffs,                   )
                                          )
      vs.                                 )         Case No. 4:20 CV 270 CDP
                                          )
BSB TRANSPORT, INC., et al.,              )
                                          )
            Defendants.                   )

                           MEMORANDUM AND ORDER

      This matter is before me on three discovery motions recently filed in this

case. Because I believe expeditious resolution of these issues is warranted, I will

set an immediate videoconference hearing on all pending motions. No further

briefing is permitted. Counsel should be prepared to discuss all current discovery

disputes at the hearing and also are required to again meet and confer in advance to

attempt to resolve as many issues as possible. This requires counsel to return

phone calls. After reviewing the motions, it is apparent to the Court that many of

these disputes could and should be easily resolved if counsel actually spoke to one

another.

      Accordingly,
Case: 4:20-cv-00270-CDP Doc. #: 101 Filed: 11/19/20 Page: 2 of 2 PageID #: 304




      IT IS HEREBY ORDERED that there will be a hearing on all pending

discovery motions [98, 99, 100] on Tuesday, November 24, 2020 at 2:00 p.m.

and will be held by video via Zoom. Hearing participants received a separate

email with a link to join the hearing by Zoom. Members of the general public who

wish to listen in to the hearing are directed to call the following number to

participate by phone: 1-669-254-5252, Meeting ID: 160 670 3965. Pursuant to

Local Rule 13.02, all means of photographing, recording, broadcasting, and

televising are prohibited in any courtroom, and in areas adjacent to any courtroom,

except when authorized by the presiding judge. This includes proceedings ordered

by the Court to be conducted by phone or video. No further briefing on the

motions is permitted, and counsel are required to again meet and confer in

advance to attempt to resolve as many issues as possible and should be

prepared to discuss their efforts with the Court.




                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE
Dated this 19th day of November, 2020.




                                          2
